department of the treasury employer_identification_number contact person - id number contact telephone number uil code internal_revenue_service p o box cincinnati oh number release date date date legend b association c organization d county s date x dollars amount y dollars amount dear why you are receiving this letter this is our response to your date letter requesting approval of a set-aside under internal_revenue_code sec_4942 you’ve been recognized as tax- exempt under sec_501 of the code and have been determined to be a type iii non-functionally integrated supporting_organization under sec_509 our determination based on the information furnished your set-aside program is approved under internal_revenue_code sec_4942 as required under sec_4942 the set_aside amount must be paid within the 60-month period after the date of the first set-aside description of set-aside request you have requested approval of a set_aside in an amount of x dollars to fund c for b your supported_organization b has approved c given it accomplishes its exempt_purpose to benefit d’s hospice patients c is better accomplished by setting aside funds for designated future payments as opposed to an immediate payment of funds c will consist of constructing a hospice house multiple bids have been received on the cost of c estimated startup costs of y dollars have been presented to your board_of directors there are planned additions of x dollars by s after the initial establishment of the set-aside the set-aside will allow you to search for the most ideal land location and allow time to build to completion amounts to be set_aside will actually be paid within a 60-month period that ends not more than months after the date of the first set- aside basis for our determination internal_revenue_code sec_4942 states that an amount set_aside for a specific project which includes one or more purposes described in sec_170 may be treated as a qualifying_distribution if it meets the requirements of sec_4942 sec_4942 of the code states that an amount set_aside for a specific project will meet the requirements of this subparagraph if at the time of the set- aside the foundation establishes that the amount will be paid within five years and either clause i or ii are satisfied sec_4942 of the code is satisfied if at the time of the set-aside the private_foundation establishes that the project can better be accomplished using the set-aside than by making an immediate payment sec_1_509_a_-4 and sec_1_509_a_-4 state that a supporting_organization may meet its distribution requirement for any amount set_aside for a specific project that accomplishes the exempt purposes of a supported_organization to which the supporting_organization is responsive with such set_aside counting toward the distribution requirement for the taxable_year in which the amount is set_aside but not in the year in which it is actually paid what you must do your approved set-aside s will be documented on your records as pledges or obligations to be paid_by the date specified the amounts set_aside will be taken into account to determine your minimum_investment_return under internal_revenue_code sec_4942 and the income attributable to your set_aside s will also be taken into account in computing your adjusted_net_income under sec_4942 of the code additional information this determination is directed only to the organization that requested it internal_revenue_code sec_6110 provides that it may not be used or cited as a precedent please keep a copy of this letter in your records if you have any questions please contact the person listed in the heading of this letter sincerely stephen a martin director exempt_organizations rulings and agreements
